TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00407-CR



                                      Robert Morrison, Appellant

                                                     v.

                                     The State of Texas, Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
               NO. 9020022, HONORABLE DON B. MORGAN, JUDGE PRESIDING



                               MEMORANDUM OPINION


                A jury found appellant Robert Morrison guilty of failing to appear in accordance with the

terms of his bail, for which it assessed a punishment of seven years= imprisonment. Tex. Pen. Code Ann. '

38.10 (West 1994). His court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to Morrison, who was advised of his right to examine the appellate record and

to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal.

                 The judgment of conviction is affirmed.




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: March 13, 2003

Do Not Publish




                                                     2